Judgments, Supreme Court, Bronx County (Gerald Sheindlin, J.), both rendered May 28, 1996, convicting defendant, after a nonjury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and convicting him, upon his plea of guilty, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to two concurrent terms of 6 to 12 years to be *214served consecutively to a term of 4½ to 9 years, unanimously modified, as a matter of discretion in the interest of justice, to the extent of directing that the 4½ to 9 year term run concurrently with the other terms, and otherwise affirmed.
We find the sentence excessive to the extent indicated. We have considered defendant’s other arguments and find them to be unpreserved and without merit.
Concur — Sullivan, J. P., Wallach, Williams and Andrias, JJ.